FILED
                                                                            IN THE OFFICE OF THE
                                                                         CLERK OF SUPREME COURT
                                                                              DECEMBER 8, 2022
                                                                          STATE OF NORTH DAKOTA




                  IN THE SUPREME COURT
                  STATE OF NORTH DAKOTA

                                 2022 ND 218

State of North Dakota,                                   Plaintiff and Appellee
      v.
David Eugene Tully,                                  Defendant and Appellant



                                No. 20220214

Appeal from the District Court of Nelson County, Northeast Central Judicial
District, the Honorable M. Jason McCarthy, Judge.

AFFIRMED.

Per Curiam.

Jayme J. Tenneson, State’s Attorney, Lakota, N.D., for plaintiff and appellee.

Benjamin C. Pulkrabek, Mandan, N.D., for defendant and appellant.
                                State v. Tully
                                No. 20220214

Per Curiam.

[¶1] David Tully appeals from a criminal judgment entered after he pled
guilty to terrorizing in violation of N.D.C.C. § 12.1-17-04. On appeal, Tully
argues that his case should be remanded to the district court to withdraw his
guilty plea because the court failed to substantially comply with N.D.R.Crim.P.
11(b)(1)(A)-(E) and (3). He did not raise these issues at the district court. We
do not address issues raised for the first time on appeal unless they rise to the
level of obvious error affecting substantial rights under N.D.R.Crim.P. 52(b).
State v. Hoehn, 2019 ND 222, ¶ 20, 932 N.W.2d 553; State v. Cox, 2017 ND 23,
¶¶ 8, 10, 889 N.W.2d 848. This Court finds no obvious error, and we therefore
summarily affirm under N.D.R.App.P. 35.1(a)(3) & (7).

[¶2] Jon J. Jensen, C.J.
     Gerald W. VandeWalle
     Daniel J. Crothers
     Lisa Fair McEvers
     Jerod E. Tufte




                                       1